
	
		II
		Calendar No. 639
		110th CONGRESS
		2d Session
		S. 1039
		[Report No. 110–287]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To extend the authorization for the Coastal
		  Heritage Trail in the State of New Jersey.
	
	
		1.Extension of authorizationSection 6(c) of Public Law 100–515 (16
			 U.S.C. 1244 note) is amended by striking shall terminate on September
			 30, 2007 and inserting shall terminate on September 30,
			 2011.
		
	
		1.Extension of
			 authorizationSection 6 of
			 Public Law 100–515 (16 U.S.C. 1244 note) is amended as follows:
			(1)Strike paragraph (1) of
			 subsection (b) and insert the following new paragraph:
				
					(1)In
				generalAmounts made available under subsection (a) shall be used
				only for—
						(A)technical
				assistance;
						(B)the design and
				fabrication of interpretive materials, devices, and signs; and
						(C)the preparation of the
				strategic
				plan.
						.
			(2)Paragraph (3) of
			 subsection (b) is amended by inserting after subparagraph (B) a new
			 subparagraph as follows:
				
					(C)Notwithstanding paragraph
				(3)(A), funds made available under subsection (a) for the preparation of the
				strategic plan shall not require a non-Federal
				match.
					.
			(3)Subsection (c) is amended
			 by striking 2007 and inserting 2011.
			
	
		April 10, 2008
		Reported with an amendment
	
